Name: Commission Regulation (EEC) No 1477/93 of 16 June 1993 temporarily suspending the advance fixing of export refunds for certain beef and veal sector products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 6. 93 Official Journal of the European Communities No L 145/ 15 COMMISSION REGULATION (EEC) No 1477/93 of 16 June 1993 temporarily suspending the advance fixing of export refunds for certain beef and veal sector products applications are, for speculative purposes, being submitted for the advance fixing of the refund for certain products as a result ; whereas the advance fixing of refunds should therefore be suspended, with no action being taken on applications already lodged but not yet dealt with, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular the second subpara ­ graph of Article 5 (4) thereof, Whereas consideration of the situation on the market in beef and veal reveals, the existence of a number of problems arising from the application of the provisions concerning the advance fixing of the refund ; whereas HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for products covered by CN codes 0201 30 00 and 0202 30 90 is hereby suspended on 17 and 18 June 1993 . Article 2 This Regulation shall enter into force on 17 June 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 24. (2) OJ No L 18 , 27. 1 . 1993, p. 1 . (3) OJ No L 156, 4. 7 . 1968 , p. 2. (4) OJ No L 61 , 5. 3 . 1977, p. 16.